Citation Nr: 1206922	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to benefits due and payable at the time of the Veteran's death.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1974 to September 1988.  The Veteran died on May [redacted], 2005.  The appellant was the Veteran's VA appointed legal custodian at the time of the Veteran's death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was released from active military service on September 29, 1988, as the result of disability and placed on the temporary disability retired list (TDRL).

2.  In a rating decision dated in March 1997, service connection was granted for schizophrenia, paranoid type (50 percent, from September 10, 1996).  Although the Veteran was entitled to VA compensation, his compensation was withheld due to his being in receipt of military retired pay.

3.  Payment records on file demonstrate that the Veteran began receiving VA compensation payments effective April 1, 1997.

4.  In a rating decision dated in September 2003, the RO granted a 100 percent disability rating for the Veteran's service-connected schizophrenia, paranoid type from February 7, 2001.  In the cover letter, the RO notified the Veteran that, because it had not received notice of how much severance pay he had received after being released from the temporary disabled retired list, it was withholding the increase in his compensation until such information was obtained.  The Veteran did not appeal the RO's decision to withhold the increased compensation.

5.  By rating decision issued in February 2004, the Veteran was found incompetent to handle his VA compensation and, therefore, was advised that VA would find someone to manage them for him.

6.  In March 2004, as set forth on VA Form 21-555, the appellant was appointed by VA as the Veteran's legal custodian and was authorized to receive disbursement of all monthly benefits immediately.  However, in the Remarks section, the RO was directed not to release withheld funds until notice of a $85,000.00 bond was received by the RO.  The appellant did not appeal the RO's decision requiring him to obtain a bond.

7.  In April 2005, a field examination was conducted, and the report notes that the custodian had not obtained the bond yet.  He was given three months to get bonded and to get a legal order of guardianship.  The field examiner authorized release of the Veteran's full funds from date last paid (April 1, 2005) but ordered the RO to continue withholding the retroactive amount of $75,096.00 until legal order of guardianship and bond was received.

8.  The Veteran died on May [redacted], 2005.

9.  At no time has the appellant provided evidence to the RO that he complied with the requirement that he obtain an $85,000.00 bond as initially required at the time of his appointment by VA as the Veteran's legal custodian.

10.  The appellant, either as the Veteran's legal custodian or brother, is not a person under the law who is entitled to receive payments of amounts that the Veteran was entitled to but were due and unpaid at the time of his death.


CONCLUSION OF LAW

The criteria for receipt of payment due and owing to the Veteran at the time of his death have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000, 13.58, 13.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and provides an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).   

In the present case, the Board finds that VA was not required to comply with the VCAA's notice and duty to assist provisions because, as discussed below, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  

The appellant seeks to be paid for funds that he claims were due and payable to him as the Veteran's fiduciary at the time of the Veteran's death.  The Board finds that, as a matter of law, the appellant is not entitled to payment of the funds withheld by VA from the Veteran's compensation because, although due, they were not payable as the appellant failed to obtain a required surety bond to be entitled to receive payment of those funds.  

The Veteran served on active military service from June 1974 until September 1988.  On September 29, 1988, he was discharged from active service due to disability and placed on the temporary disability retired list (TDRL).  Per Physical Evaluation Board of August 18, 1998, Veteran was discharged due to chronic schizophrenia, paranoid type.  

The Veteran initially filed a claim for service connection for schizophrenia in March 1989.  However, his claim was denied because he failed to appear for multiple VA examinations scheduled by VA.  By letter dated in April 1990, the Veteran was notified that further action could not be taken on his claim unless he informed the RO of his willingness to report for an examination by signing and returning this letter.  The Veteran failed to respond appropriately, and no further action was taken by the RO.

In September 1996, the Veteran filed a new claim for service connection for schizophrenia, paranoid type (i.e., a claim to reopen as there was a prior final denial).  In a rating decision dated in March 1997, the RO granted service connection for schizophrenia, paranoid type, and evaluated it as 50 percent disabling effective September 10, 1996, the date the Veteran's claim to reopen was received.  In the cover letter to the rating decision, the Veteran was informed that he could not receive full payment of both military pay and VA compensation and that therefore his VA compensation would be withheld until April 1, 1997 to avoid a double-payment while VA finds out from the military how much retirement pay he was receiving.  Payment records of file indicate that the Veteran began receiving his full VA compensation beginning April 1, 1997.

By rating decision issued in September 2003, the RO granted a disability rating of 100 percent effective February 7, 2001, for the Veteran's service-connected schizophrenia, paranoid type.  Prior to issuing the rating decision, the RO contacted the Defense Finance and Accounting Service (DFAS) to verify the amount of retired pay the Veteran was receiving.  It was informed the he was not in their system and was not receiving retired pay.  Consequently, a request was made to obtain verification of any severance pay the Veteran may have received when he was removed from the TDRL.  The Veteran was notified in the cover letter sent with the September 2003 rating decision that the service department indicated that he was no longer receiving retired pay.  However, because it was not known how much severance pay he received after being released from the TDRL, VA was withholding the increase granted as any amount of severance pay received by the Veteran must be recouped before he can start receiving his full monthly benefit.  He was also advised that the service department had been contacted for the severance payment amount and was asked to submit any evidence he may have in his possession that shows how much he received.  He never responded to this inquiry and did not file a Notice of Disagreement as to the RO's decision to withhold payment of his increased compensation.

Also, in the September 2003 rating decision, the RO proposed to find the Veteran incompetent for VA compensation purposes.  He was advised to submit any additional evidence or information relating to this matter.  He failed to respond.

The Board notes that, by letter dated February 6, 2004, the Veteran was notified that the RO was proposing to suspend his VA compensation benefits effective April 1, 2004, because it was unable to obtain information from the service department regarding his disability severance pay and because he had not submitted such information.  He was asked to send in a copy of the pay voucher showing how much severance pay he had received after taxes and a copy of the separation board findings and conclusions.  The Veteran did not respond.  However, the RO never took action to suspend the Veteran's compensation.

By letter dated February 20, 2004, the Veteran was sent a rating decision by the RO in which it determined that he was not competent to handle disbursement of his VA funds and that someone would be found to manage them for him.  VA Form 21-555, Certificate of Legal Capacity to Receive and  Disburse Funds, dated March 29, 2004, demonstrates that the appellant was appointed the Veteran's legal custodian.  However, in the Remarks section, the following was noted:  "DO NOT RELEASE WITHHELD FUNDS UNTIL NOTICE OF $85,000.00 BOND RECEIVED IN THIS REGIONAL OFFICE."  

In April 2005, a field examination was conducted.  VA Form 21-4716a, Adult Beneficiary - Field Examination Request and Report, indicates in box 22 that "STILL NEED BOND" (double underlined) and the "Custodian promised Bond would be in our office by Dec 16, 04" with "NO BOND" (underlined).  In a type-written report attached thereto, the field examiner indicated that the appellant was trying to get guardian of property at the probate court but his earlier request to the court was denied because he tried to get guardianship of person instead of property.  The field examiner noted that he reissued another Certificate of Incompetency to the appellant.  He noted that the appellant had set up a separate bank account for handling the Veteran's funds and that the Veteran's needs were being well met.  He recommended no change in the payment method for now unless the appellant could not be bonded or get Guardian of VA property.  The field examiner's recommendations were to diary for three months to give the appellant time to get bonded and to get a legal order of guardianship, but if the appellant cannot be bonded and legal order of guardianship is not obtained a successor should be considered.  He ordered that the Veteran's funds from the date last paid 04-01-05 be released but that they continue to withhold the retropayment of $75,096.00 until legal order of guardianship and bond is received.
The Veteran died on May [redacted], 2005.  

The Board notes that the appellant was appointed by VA as the Veteran's legal custodian and that he was clearly required as a condition of that appointment to obtain a bond in the amount of $85.000.00, and submit evidence thereof to the RO.  (See VA Form 21-555.)  

The Veterans Services Officer is authorized to make determinations as to the person or legal entity to be appointed legal custodian to received VA payments on behalf of a beneficiary who is incompetent.  38 C.F.R. § 13.58(a).  In the absence of special circumstances, the person or legal entity to be appointed legal custodian will be the person or legal entity caring for and/or having custody of the beneficiary or the beneficiary's estate.  Id.  The evidence indicates that the appellant is the Veteran's brother and that the Veteran was living with the appellant at the time of the April 2005 field examination.  Thus, his appointment as the Veteran's legal custodian is consistent with the regulation.

Furthermore, the Veterans Services Officer may require a legal custodian, custodian-in-fact or chief officer of a private institution recognized to administer VA benefits on behalf of a beneficiary, to furnish a corporate surety bond in an amount determined to be sufficient to protect the interest of the beneficiary.  38 C.F.R. § 13.105(a)(1); see also, M21-1, Part VIII, Section I, 6.10(b)(1) (effective April 13, 2000).  The legal custodian for whom a bond is required should not be certified as legal custodian until a copy of the properly executed surety bond agreement is obtained.  M21-1, Part VIII, Section I, 6.10(b)(2) (effective April 13, 2000).

The Board notes that, at the time the appellant was appointed the Veteran's legal custodian in March 2004, M21-1, Part VIII was the RO's manual provision in effect relating to fiduciaries.  Since that time, the RO has revised its manual and M21-1MR, Part XI, now regulates the RO's handling of fiduciary matters.  Effective July 2005, the M21-1MR, Part XI, Section 2.E.28.ii indicates that, when a VA estate exceeds $20,000, a corporate surety bond or other method of protection must be considered.  Although this provision does not apply directly to the present case as it was not in effect at the time of the appellant's appointment, it is instructive as to why the RO required a bond from the appellant.  In other words, given the substantial amount of withheld payments due to the Veteran, his estate was of such an extent (i.e., in excess of $20,000) that the RO felt a bond was necessary to protect the Veteran's estate.  The field examiner stated that the amount of retroactive payments due in April 2005 was over $75,000.  The Board finds, therefore, that the requirement that a bond be submitted by the appellant was made in order to protect the Veteran and his estate.

Such decision is in the sole discretion of the RO.  There are no laws or regulations granting the Board jurisdiction over such decisions.  Even if there were, the appellant never filed an appeal to the Board of the decision made in March 2004 requiring the appellant to obtain a surety bond.  Thus, the Board has no jurisdiction to consider the question of the appropriateness of the RO requiring such a surety bond from the appellant. 

Therefore, in order for the appellant to be entitled to receive payment of the withheld funds, it is clear that he needed to obtain a surety bond in the amount of $85,000 and to submit evidence of said bond to the RO.  The record clearly shows that did not happen.  Furthermore, the appellant has never claimed nor submitted evidence that he obtained the bond prior to the Veteran's death.   

Furthermore, the RO's initial decision to withhold the increased compensation at the time it granted the Veteran a 100 percent disability rating pending evidence of what, if any, severance pay the Veteran received when he was removed from the TDRL was within its discretion to do in order to protect the Veteran against an overpayment situation.  The Board notes the Veteran never disagreed with the RO's decision to withhold his increased compensation and, thus, it does not have jurisdiction to consider the appropriateness of the RO's action.  Moreover, the RO's decision to continue withholding the increased compensation after the appointment of the appellant as the Veteran's legal custodian pending receipt of the required bond was also within the RO's discretion as it had the right to take whatever action it deemed necessary to protect the Veteran's estate.  Again, the Board notes that there was no disagreement filed with regard to the RO's decision.  Furthermore, the Board notes that, pursuant to M21-1, Part VIII, Section I, 6.10(b)(2), the RO actually had the right to withhold certification of the appellant as legal custodian until he submitted the bond (meaning it could have withheld all of the Veteran's VA compensation payments from the appellant), but the RO did not do that presumably because it was not in the Veteran's best interest.  Instead, it only required the bond in order for the appellant to be entitled to receive payment of the withheld amounts.

Accordingly, the Board finds that the evidence clearly demonstrates that the appellant failed to obtain a surety bond and submit evidence thereof to the RO during the Veteran's lifetime.  As the VA Form 21-555 makes it clear that this was a prerequisite for release of the withheld funds to the appellant (which was clearly within the RO's authority to do so), the Board concludes that the withheld funds, although due, were not payable to the appellant because of his failure to provide the requisite surety bond.  In other words, despite the appellant's argument that the funds were due and payable at the time of the Veteran's death, the Board finds that they were due but not payable because the appellant had failed to meet the prerequisite of obtaining a surety bond.  The Board, therefore, has no alternative but to find, as a matter of law, that the appellant is not entitled to payment of the withheld funds.  

The Board notes that the appellant's attorney has argued, citing to 38 U.S.C.A. § 5502(d), that the funds due to the Veteran at the time of his death should be paid to the personal representative unless the funds would escheat to the State; or, alternatively, to the Veteran's estate under 38 U.S.C.A. § 5122.  The Board notes, however, that the referenced paragraph deals with an institutionalized incompetent or insane veteran, which is not the case here.  Consequently, this argument is not prevailing.

As to the attorney's reference that such funds should go to the Veteran's estate under 38 U.S.C.A. § 5122, the appellant has not claimed that he is entitled to the withheld funds because he is the administrator or executor of the Veteran's estate.  Rather, he claims that he is entitled to payment of the withheld funds as the Veteran's fiduciary.  As such, he is not entitled to bring a claim for the Veteran's estate, and, therefore, such claim is not prevailing.

Finally, although the Veteran's attorney has tried to distinguish the appellant's claim from one for accrued benefits, the Board notes that the statutory scheme provided at the time of the Veteran's death permits only one type of payment after the death of a veteran, in other words, accrued benefits.  

Certain periodic monetary benefits to which a veteran was entitled at death, or those based on evidence in the veteran's claims folder at the date of death, shall be paid to certain named beneficiaries, ordinarily the veteran's surviving spouse, minor and single children, or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(1) through (4).  Accrued benefits may also be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the veteran's] death."  See also 38 C.F.R. § 3.1000(c).  Accrued benefits include those benefits a veteran was entitled to at the time of death under an existing rating or based upon the evidence physically or constructively of record at the time of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  

The Board notes that the appellant has been paid the final expenses of the Veteran in that he was reimbursed for his payment of the Veteran's burial expenses.  The RO determined that the expenses of last sickness were actually paid from the Veteran's own funds.  Thus, the appellant has received reimbursement under 38 C.F.R. § 3.1000(a)(5).  

As for receiving accrued benefits under any other provision of 38 C.F.R. § 3.1000, the Board finds that, as the Veteran's brother, the appellant is not an enumerated person who would be entitled to receipt of accrued benefits other than for reimbursement for last sickness or burial expenses, which he has already received.  Consequently, the Board finds that, as a matter of law, the appellant is not entitled to accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.

In conclusion, the Board finds that the appellant failed to comply with the RO's requirement that he obtain and submit a bond in order for the withheld funds to be released to him as the Veteran's legal custodian.  Furthermore, he is not an eligible person to whom accrued benefits may be paid under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  Consequently, the Board has no legal authority to authorize payment of the withheld funds to the appellant, and his claim must be denied as a matter of law.


ORDER

Entitlement to benefits due and payable at the time of the Veteran's death is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


